Name: Directive 2003/20/EC of the European Parliament and of the Council of 8 April 2003 amending Council Directive 91/671/EEC on the approximation of the laws of the Member States relating to compulsory use of safety belts in vehicles of less than 3,5 tonnes
 Type: Directive
 Subject Matter: organisation of transport;  transport policy;  European Union law
 Date Published: 2003-05-09

 Avis juridique important|32003L0020Directive 2003/20/EC of the European Parliament and of the Council of 8 April 2003 amending Council Directive 91/671/EEC on the approximation of the laws of the Member States relating to compulsory use of safety belts in vehicles of less than 3,5 tonnes Official Journal L 115 , 09/05/2003 P. 0063 - 0067Directive 2003/20/EC of the European Parliament and of the Councilof 8 April 2003amending Council Directive 91/671/EEC on the approximation of the laws of the Member States relating to compulsory use of safety belts in vehicles of less than 3,5 tonnesTHE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 71(1) thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Economic and Social Committee(2),After consulting the Committee of the Regions,Acting in accordance with the procedure laid down in Article 251 of the Treaty(3),Whereas:(1) Article 153 of the Treaty requires in particular that, in order to ensure a high level of consumer protection, the Community shall contribute to protecting the health, safety and economic interests of consumers.(2) In its Resolution of 13 March 1984(4), the European Parliament made the compulsory use of safety belts on all roads, whether rural or urban, a priority measure. In its Resolution of 18 February 1986(5), it stressed the need to make the wearing of safety belts compulsory for all passengers, including children, except in public service vehicles.(3) Directive 91/671/EEC(6) provides for the compulsory use of child restraints on seats fitted with safety belts. That Directive does not specify the type of child-restraint system that would be appropriate and allows for the carriage of children without being restrained by an appropriate child restraint where such a restraint is unavailable.(4) Greater stringency in the use of such systems is necessary, thus moving closer to the principle of compulsory use referred to in the second paragraph of Article 2 of the Directive.(5) By Council Decision 97/836/EC(7), the Community acceded to the Agreement of the United Nations Economic Commission for Europe concerning the adoption of uniform technical prescriptions for wheeled vehicles, equipment and parts which can be fitted to and/or be used on wheeled vehicles and the conditions for reciprocal recognition of approvals granted on the basis of these prescriptions.(6) By its accession to that Agreement, the Community acceded to a defined list of regulations established pursuant to that Agreement, including that concerning the approval of restraining devices for child occupants of power-driven vehicles (child restraints).(7) Although the number of children fatally injured in car crashes is relatively small compared with child pedestrian or child cyclist fatalities, common child protection rules need to be reinforced. In particular, research has shown that the use of child restraints can make a substantial contribution to reducing the severity of injury in the event of a crash and that the risk of a more severe crash injury is higher for unrestrained children than for restrained children.(8) Member States should nevertheless, with the Commission's agreement, be able to authorise certain exemptions for transport in their territory in the case of very specific situations; Member States should also take the necessary steps in order to avoid abuse.(9) Since it is increasingly common for M2 and M3 vehicles to be fitted with safety belts in accordance with Commission Directives 96/36/EC(8), 96/37/EC(9) and 96/38/EC(10), it is reasonable that seated passengers should be required to use them. Passengers in such vehicles should be informed of the requirement to wear their safety belts when the vehicle is in motion.(10) There are not at present any studies recognised at Community level concerning the use of safety systems by children under three years of age in M2 and M3 vehicles. Accordingly, in view of the importance of protecting children against all types of accident, the Commission should carry out such studies in order to determine the most appropriate Community arrangements to apply to children travelling in such vehicles. Pending the completion of those studies, however, the Member States should be allowed to choose the arrangements to apply.(11) Technical developments are constantly taking place in the field of safety systems; machinery for technical adaptation should therefore be established.(12) The measures necessary for the implementation of this Directive should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(11),HAVE ADOPTED THIS DIRECTIVE:Article 1Directive 91/671/EEC is hereby amended as follows:1. the title shall be replaced by the following: "Council Directive of 16 December 1991 relating to the compulsory use of safety belts and child-restraint systems in vehicles";2. Article 1 shall be replaced by the following:"Article 11. This Directive shall apply to all motor vehicles in categories M1, M2, M3, N1, N2 and N3 as defined in Annex II to Directive 70/156/EEC(12), intended for use on the road, having at least four wheels and a maximum design speed exceeding 25 km/h.2. For the purposes of this Directive:- the definitions of safety systems, including safety belts and child restraints, with regard to vehicles in categories M1 and N1, and of the components thereof shall be those appearing in Annex I to Directive 77/541/EEC(13),- 'rearward-facing' shall mean facing in the direction opposite to the normal direction of travel of the vehicle.3. Child restraints shall be classified in five 'mass groups':(a) group 0 for children of a mass of less than 10 kg;(b) group 0+ for children of a mass of less than 13 kg;(c) group I for children of a mass of from 9 kg to 18 kg;(d) group II for children of a mass of from 15 kg to 25 kg;(e) group III for children of a mass of from 22 kg to 36 kg.4. Child restraints shall be subdivided into two classes:(a) an integral class comprising a combination of straps or flexible components with a securing buckle, adjusting device, attachments and in some cases a supplementary chair and/or impact shield, capable of being anchored by means of its own integral strap or straps;(b) a non-integral class that may comprise a partial restraint which, when used in conjunction with an adult belt which passes around the body of the child or restrains the device in which the child is placed, forms a complete child-restraint system.";3. Article 2 shall be replaced by the following:"Article 21. M1, N1, N2 and N3 vehicles:(a) (i) for M1, NI, N2 and N3 vehicles, Member States shall require that all occupants of vehicles in use shall use the safety systems provided.Children less than 150 cm in height occupying M1, N1, N2 and N3 vehicles fitted with safety systems shall be restrained by an integral or non-integral child-restraint system, within the meaning of Article 1(4)(a) and (b), suitable for the child's mass as defined in Article 1(3);in M1, N1, N2 and N3 vehicles that are not fitted with safety systems:- children under three years of age may not be transported,- without prejudice to point (ii), children aged three and over and less than 150 cm in height shall occupy a seat other than a front seat;(ii) Member States may allow, in their territory, children of less than 150 cm in height and of at least 135 cm in height to be restrained by a safety belt for adults. These height limits shall be re-examined according to the procedure referred to in Article 7b(2);(iii) Member States may, however, allow, in their territory, those children referred to in (i) and (ii) not to be restrained by a child-restraint system when travelling in taxis. However, when the abovementioned children are travelling in taxis not fitted with restraint systems they shall occupy a seat other than a front seat;(b) children may not be transported using a rearward-facing child-restraint system in a passenger seat protected by a front air bag, unless the air bag has been deactivated, even in cases where the air bag is automatically deactivated in a sufficient manner;(c) where a child-restraint system is used, it shall be approved to the standards of UN-ECE Regulation 44/03 or Directive 77/541/EEC, or any other subsequent adaptation thereto;(d) until 9 May 2008 Member States may permit the use of child-restraint systems approved in accordance with the national standards applicable in the Member State on the date of installation of the restraint system or with national standards equivalent to Regulation 44/03 of the United Nations Economic Commission for Europe or Directive 75/541/EEC.2. M2 and M3 vehicles:(a) Member States shall require that all occupants aged three and over of M2 and M3 vehicles in use shall use the safety systems provided while they are seated.Child restraints shall be approved in accordance with paragraph (1)(c) and (d);(b) passengers in M2 and M3 vehicles shall be informed of the requirement to wear safety belts whenever they are seated and the vehicle is in motion. They shall be informed in one or more of the following ways:- by the driver,- by the conductor, courier or official designated as group leader,- by audio-visual means (e.g. video),- by signs and/or the pictogram established by the Member States in accordance with the Community design in the Annex, prominently displayed at every seating position.";4. Article 4 shall be deleted;5. Article 6 shall be replaced by the following:"Article 6Member States may, for transport in their territory, with the Commission's agreement, grant exemptions other than those laid down in Article 5, in order:- to take account of specific physical conditions, or particular circumstances of limited duration,- to allow certain types of occupation to be carried out effectively,- to ensure that the police, security or emergency services can perform their duties properly,- where two child restraints are fitted in the rear of M1 and N1 vehicles and lack of space prevents the fitting of a third, to allow a third child, aged three or over and less than 150 cm in height, to be restrained by means of a safety belt for adults,- to allow children aged three and over to be restrained by means of an adult safety belt, in seats other than the front seats of M1 and N1 vehicles, for occasional transport over a short distance when no child restraint or an insufficient number of child restraints is available in the vehicle,- to take account of the specific conditions of use of M2 and M3 vehicles for local transport in urban and built-up areas, or in which standing is allowed.";6. the following Articles shall be added:"Article 6aMember States may, with the Commission's agreement, grant temporary exemptions, other than those provided for in Articles 5 and 6, in order that, subject to compliance with the rules of the Member State concerned, for local transport operations, particularly for school buses, a greater number of seated children may be transported in M2 and M3 vehicles than there are seats available fitted with safety belts.The period of validity of such exemptions, set by the Member State, may not be more than five years from 9 May 2003.Article 6bMember States may, for transport in their territory, grant temporary exemptions, other than those provided for in Articles 5 and 6, in order, subject to compliance with the rules of the Member State concerned, to allow a greater number of persons to be transported in seats other than the front seats of M1 and N1 vehicles than there are seats available fitted with safety belts or restraint systems.The period of validity of such exemptions, set by the Member State, may not be more than six years from 9 May 2003";7. the following Articles shall be added:"Article 7a1. To take account of technical progress, Articles 2 and 6 of this Directive may be adapted in accordance with the procedure referred to in Article 7b(2).2. The Commission shall continue to carry out studies on the safety systems most suitable for improving the protection of all passengers against all types of accident and shall submit to the European Parliament and the Council a report on the findings of those studies and on the application of this Directive, particularly on the exemptions granted by Member States pursuant to Article 6, in order to assess the advisability of strengthening safety measures and the need for greater harmonisation. Where appropriate, on the basis of this report, the Commission shall submit appropriate proposals.Article 7b1. The Commission shall be assisted by a committee.2. Where reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EC(14) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.";8. the Annex appearing in the Annex to this Directive shall be added.Article 2Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive before 9 May 2006. They shall forthwith inform the Commission thereof.When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such reference shall be laid down by Member States.Article 3This Directive shall enter into force on the day of its publication in the Official Journal of the European Union.Article 4This Directive is addressed to the Member States.Done at Luxembourg, 8 April 2003.For the European ParliamentThe PresidentP. CoxFor the CouncilThe PresidentG. Drys(1) OJ C 96 E, 27.3.2001, p. 330.(2) OJ C 260, 17.9.2001, p. 30.(3) Opinion of the European Parliament of 31 May 2001 (OJ C 47 E, 21.2.2002, p. 156), Council Common Position of 14 November 2002 (OJ C 299 E, 3.12.2002, p. 38) and Decision of the European Parliament of 11 March 2003 (not yet published in the Official Journal).(4) OJ C 104, 16.4.1984, p. 38.(5) OJ C 68, 24.3.1986, p. 35.(6) OJ L 373, 31.12.1991, p. 26.(7) OJ L 346, 17.12.1997, p. 78.(8) Commission Directive 96/36/EC of 17 June 1996 adapting to technical progress Council Directive 77/541/EEC relating to safety belts and restraint systems of motor vehicles (OJ L 178, 17.7.1996, p. 15).(9) Commission Directive 96/37/EC of 17 June 1996 adapting to technical progress Council Directive 74/408/EEC relating to the interior fittings of motor vehicles (strength of seats and of their anchorages) (OJ L 186, 25.7.1996, p. 28).(10) Commission Directive 96/38/EC of 17 June 1996 adapting to technical progress Council Directive 76/115/EEC relating to anchorages for motor vehicle safety belts (OJ L 187, 26.7.1996, p. 95).(11) OJ L 184, 17.7.1999, p. 23.(12) Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (OJ L 42, 23.2.1970, p. 1). Directive as last amended by Commission Directive 2001/116/EC (OJ L 18, 21.1.2002, p. 1).(13) Council Directive 77/541/EEC of 28 June 1977 on the approximation of the laws of the Member States relating to safety belts and restraint systems of motor vehicles (OJ L 220, 29.8.1977, p. 95). Directive as last amended by Commission Directive 2000/3/EC (OJ L 53, 25.2.2000, p. 1).(14) OJ L 184, 17.7.1999, p. 23.ANNEX"ANNEXCOMMUNITY DESIGN FOR THE PICTOGRAM PROMINENTLY DISPLAYED AT EVERY SEATING POSITION FITTED WITH A SAFETY BELT IN M2 AND M3 VEHICLES COVERED BY DIRECTIVE 91/671/EEC(Colours: a white figure on a blue background)>PIC FILE= "L_2003115EN.006703.TIF">"